OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
State Police urgently invoking the assistance of a Thruway toll collector to stop a fleeing vehicle owe a duty of due care to assure that compliance with their request does not expose the individual to a reasonably foreseeable risk of harm (see, Thain v City of New York, 35 AD2d 545, affd 30 NY2d 524; Schuster v City of New York, 5 NY2d 75, 81, 84; Lubelfeld v City of New York, 4 NY2d 455). The affirmed findings, supported by the record, that this duty was breached and that such breach was a proximate cause of injury are beyond our review (Humphrey v State of New York, 60 NY2d 742).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
Order affirmed, with costs, in a memorandum.